                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



      RONALD D. BEVAN,

                                 Petitioner,

            v.                                           CASE NO. 19-3254-SAC

      STATE OF KANSAS,

                                 Respondent.


                       NOTICE AND ORDER TO SHOW CAUSE

      This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se, and his fee status is pending.

The Court has conducted an initial review of the petition under Rule

4 of the Rules Governing Section 2254 Cases in the United States

District Courts. For the reasons that follow, the Court directs

petitioner to show cause why this matter should not be dismissed as

time-barred.

                                    Background

      Petitioner was convicted in the District Court of Sedgwick County
Kansas of involuntary manslaughter, involuntary manslaughter while

driving under the influence of alcohol, and aggravated battery. The

Kansas Court of Appeals (KCOA) affirmed the convictions. State v.

Bevan, 303 P.3d 727 (Table), 2013 WL 3791700 (KS Ct. App. Jul 19, 2013),

rev. denied, Apr. 28, 2014. On July 17, 20151, petitioner filed a motion

for post-conviction relief under K.S.A. 60-1507. The district court

conducted an evidentiary hearing and denied relief. The KCOA affirmed.
Bevan v. Cline, 422 P.3d 690 (Table), 2018 WL 3486565 (Kan. Ct. App.

1 The Court has identified the filing date by referring to on-line records maintained
by the Kansas district courts. See www.kansas.gov/countyCourts/search/records.
Jul 20, 2018), rev. denied, Jan. 18, 2019.

                               Discussion

     This petition is subject to the one-year limitation period

established by the Anti-Terrorism and Effective Death Penalty Act

(“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:

     A 1-year period of limitation shall apply to an application
     for a writ of habeas corpus by a person in custody pursuant
     to the judgment of a State court. The limitation period
     shall run from the latest of –

     (A)   The date on which the judgment became final by the
           conclusion of direct review or the expiration of the
           time for seeking such review;
     (B)   The date on which the impediment to filing an
           application created by State action in violation of
           the Constitution or laws of the United States is
           removed, if the applicant was prevented from filing
           by such State action;
     (C)   The date on which the constitutional right asserted
           was initially recognized by the Supreme Court, if the
           right has been newly recognized by the Supreme Court
           and made retroactively applicable to cases on
           collateral review; or
     (D)   The date on which the factual predicate of the claim
           or claims presented could have been discovered through
           the exercise of due diligence.

     28 U.S.C. § 2244(d)(1).

     The one-year limitation period generally runs from the date

the judgment becomes “final,” as provided by

§2244(d)(1)(A). See Preston v. Gibson, 234 F.3d 1118, 1120 (10th

Cir. 2000). Under Supreme Court law, “direct review” concludes

when the availability of direct appeal to the state courts and

request for review to the Supreme Court have been

exhausted. Jimenez v. Quarterman, 555 U.S. 113, 119 (2009). The

Rules of the U.S. Supreme Court allow ninety days from the date
of the conclusion of direct appeal to seek certiorari. U.S. S.

Ct. Rule 13.1. “If a prisoner does not file a petition for writ

of certiorari with the United States Supreme Court after his

direct appeal, the one-year limitation period begins to run when

the time for filing a certiorari petition expires.” United

States v. Hurst, 322 F.3d 1256, 1259 (10th Cir. 2003) (internal

quotations omitted). The limitation period begins to run the day

after a conviction becomes final. See Harris v. Dinwiddie, 642

F.3d 902, 906-07 n.6 (10th Cir. 2011).

     The statute also contains a tolling provision:


     The time during which a properly filed application for State
     post-conviction or other collateral review with respect to
     the pertinent judgment or claim is pending shall not be
     counted toward any period of limitation under this
     subsection.

     28 U.S.C. § 2244(d)(2).

     Finally, the one-year limitation period is subject to equitable

tolling in “rare and exceptional circumstances.” Gibson v. Klinger,

232 F.3d 799, 808 (2000)(internal quotation marks omitted). This

remedy is available only “when an inmate diligently pursues his claims

and demonstrates that the failure to timely file was caused by

extraordinary circumstances beyond his control.” Marsh v. Soares, 223

F.3d 1217, 1220 (10th Cir. 2000). Circumstances that warrant equitable

tolling include “for example, when a prisoner is actually innocent,

when an adversary’s conduct – or other uncontrollable circumstances

– prevents a prisoner from timely filing, or when a prisoner actively

pursues judicial remedies but files a deficient pleading during the
statutory period.” Gibson, 232 F.3d at 808 (internal citations

omitted). Likewise, misconduct or “egregious behavior” by an attorney

may warrant equitable tolling. Holland v. Florida, 560 U.S. 631 651

(2010). However, “[s]imple excusable neglect is not sufficient.”

Gibson, id.

     Where a prisoner seeks equitable tolling on the ground of actual

innocence, the prisoner “must establish that, in light of new

evidence, “‘it is more likely than not that no reasonable juror would

have found petitioner guilty beyond a reasonable doubt.’” House v.

Bell, 547 U.S. 518, 526-37 (2006)(quoting Schlup v. Delo, 513 U.S.

298, 327 (1995)). The prisoner must come forward with “new reliable

evidence – whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence – that was not

presented at trial.” Schlup, id. at 324.

     Here, the Kansas Supreme Court entered its final ruling denying

a motion for review in petitioner’s direct appeal on April 28, 2014,

and the limitation period began to run ninety days later, upon the

expiration of the time for seeking review in the United States Supreme

Court. See Locke v. Saffle, 237 F.3d 1269, 1273 (10th Cir. 2001)(holding

limitation period in § 2244(d) begins to run upon denial of certiorari

review by the U.S. Supreme Court, or, where no petition for certiorari

is filed, after the 90-day time for filing for such review expires).

Therefore, the limitation period began to run in late July 2014 and

continued to run until petitioner filed his state post-conviction

action on July 17, 2015, approximately eleven months later. At that
point, the limitation period was tolled, or paused, due to the pending

state court action. Approximately one month remained on the limitation

period.

     The limitation period remained tolled until the Kansas Supreme

Court denied review in petitioner’s action under K.S.A. 60-1507 on

January 18, 2019. The limitation period began to run again on January

19, 2019, and expired approximately one month later.

     Because petitioner did not commence this action until December

2019, his petition is not timely and is subject to dismissal unless

he can demonstrate grounds for equitable or statutory tolling. The

Court will direct him to show cause why this matter should not be

dismissed.

    IT IS, THEREFORE, BY THE COURT ORDERED petitioner is granted to

and including January 13, 2020, to show cause why this matter should

not be dismissed due to his failure to commence this action within

the one-year limitation period.


     IT IS SO ORDERED.

     DATED:   This 12th day of December, 2019, at Topeka, Kansas.



                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
